365 S.W.3d 619 (2012)
STATE of Missouri, Respondent,
v.
John L. ALT, Appellant.
No. ED 96837.
Missouri Court of Appeals, Eastern District, Division One.
April 24, 2012.
Ellen H. Flottman, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Jessica P. Meredith, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
John L. Alt (Defendant) appeals from the judgment of the trial court entered after a jury convicted him of two counts of first-degree statutory sodomy.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *620 would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The order of the trial court is affirmed in accordance with Rule 30.25(b).